           Case 2:20-cv-01484-RFB-VCF Document 66 Filed 01/22/21 Page 1 of 4




 1   KEVIN R. STOLWORTHY, ESQ.
     Nevada Bar No. 2798
 2   MICHELLE D. ALARIE, ESQ.
     Nevada Bar No. 11894
 3   ARMSTRONG TEASDALE LLP
     3770 Howard Hughes Parkway, Suite 200
 4   Las Vegas, NV 89169
     Telephone: (702) 678-5070
 5   Facsimile: (702) 878-9995
     kstolworthy@atllp.com
 6   malarie@atllp.com

 7   Attorneys for Plaintiffs/Counter-claimants Sportsman’s Royal Manor, LLC and Gary Brennan

 8
                                   UNITED STATES DISTRICT COURT
 9
                                          DISTRICT OF NEVADA
10
     RSUI INDEMNITY COMPANY, a New                        Case No.: 2:20-cv-01484-RFB-VCF
11   Hampshire Stock Company; and EVANSTON
     INSURANCE COMPANY, an Illinois corporation           STIPULATION AND PROPOSED
12                                                        ORDER TO EXTEND DEADLINES
                           Plaintiffs,                    RELATED TO THE FED. R. CIV. P.
13                                                        12 MOTIONS FILED BY RSUI
                                                          INDEMNITY COMPANY,
14                  vs.                                   EVANSTON INSURANCE
                                                          COMPANY, AND KAERCHER
15   SPORTSMAN’S ROYAL MANOR, LLC, a                      INSURANCE DEFENDANTS [ECF
     Nevada Limited Liability Company; DOMONIQUE          NOS. 58, 59, 60, 61]
16   BROWNING-PALMER, individually; GARY
     BRENNAN, individually;                               SECOND REQUEST
17
                          Defendants.
18

19   SPORTSMAN’S ROYAL MANOR, LLC; GARY
     BRENNAN;
20
                     Counter-claimants,
21

22                  vs.

23   RSUI INDEMNITY COMPANY; EVANSTON
     INSURANCE COMPANY; KAERCHER
24   CAMPBELL & ASSOCIATES INSURNACE
     BROKERAGE OF NEVADA, LLC; KAERCHER
25   INSURANCE, AN ALERA GROUP AGENCY,
     LLC; and DOE DEFENDANTS 1-10; ROE
26   DEFENDANTS 11-20;

27                  Counter-defendants.

28
                                                   1
            Case 2:20-cv-01484-RFB-VCF Document 66 Filed 01/22/21 Page 2 of 4




 1          Defendants/Counter-claimants, Sportsman’s Royal Manor, LLC and Gary Brennan
 2   (collectively, “Sportsman’s”), by and through their counsel, Armstrong Teasdale LLP,
 3   Plaintiff/Counter-defendant RSUI Indemnity Company (“RSUI”), by and through its counsel,
 4   Christian, Kravitz, Dichter, Johnson & Sluga, PLLC, Plaintiff/Counter-defendant Evanston
 5   Insurance Company (“Evanston”), by and through its counsel, Clyde & Co US LLP, and Counter-
 6   defendants Kaercher Campbell & Associates Insurance Brokerage of Nevada, LLC and Kaercher
 7   Insurance, an Alera Group Agency, LLC (collectively, “Kaercher Insurance”), by and through their
 8   counsel, Lipson Neilson PC, hereby move pursuant to Fed. R. Civ. P. 6 and Local Rule LR IA 6-1,
 9   to extend the deadlines for the parties to file their opposition and reply briefs to the pending Fed. R.
10   Civ. P. 12 motions and joinders filed by RSUI, Evanston, and Kaercher Insurance, including:
11
                •   RSUI’s Motion to Dismiss Counts 1, 2, 3, and 4 of the First Amended Counterclaim
12                  (ECF No. 58), filed December 22, 2020;

13              •   Kaercher Campbell & Associates Insurance Brokerage of Nevada, LLC and
                    Kaercher Insurance, an Alera Group Agency, LLC’s Motion to Dismiss Counts 6, 7,
14                  and 8 of Sportsman’s Royal Manor, LLC and Gary Brennan’s First Amended
15                  Counterclaim (ECF No. 59), filed December 22, 2020;

16              •   Evanston Insurance Company’s Motion to Dismiss Count 1 through 4 of the First
                    Amended Counterclaim and Counterclaimants’ Claim for Exemplary and Punitive
17                  Damages (ECF No. 60), filed December 22, 2020;
18
                •   Evanston Insurance Company’s Motion to Strike Counterclaimants’ Request for
19                  Exemplary Damages and Punitive Damages (ECF No. 61), filed December 22, 2020;
                    and
20
                •   RSUI Indemnity Company’s Joinder to Evanston’s Motion to Strike
21                  Counterclaimants’ Request for Exemplary and Punitive Damages (ECF No. 62), filed
22                  December 28, 2020

23

24   (collectively, the “Rule 12 Motions”) as follows: from January 22, 2021, to January 29, 2021, for

25   Sportsman’s to file their opposition briefs, and to permit RSUI, Evanston, and Kaercher Insurance up

26   to 14 days to file their reply briefs, or to February 12, 2021. This is the second request to extend the

27   deadline to file opposition briefs to the Rule 12 Motions, but the first request to extend the deadline

28   to file reply briefs to the Rule 12 Motions.

                                                        2
           Case 2:20-cv-01484-RFB-VCF Document 66 Filed 01/22/21 Page 3 of 4




 1          Good cause exists to extend the opposition and reply brief deadlines as proposed above. As
 2   set forth above, Sportsman’s is presently responding to five dispositive motions that seek dismissal
 3   of almost every claim asserted within their Amended Counterclaim. Although Sportsman’s has been
 4   diligent, Sportsman’s requires additional time to be able to fully respond to each of the pending Rule
 5   12 Motions. RSUI, Evanston, and Kaercher Insurance have no objection to providing Sportsman’s
 6   with an extension to January 29, 2021, to file the oppositions. Furthermore, the parties agree to
 7   provide RSUI, Evanston, and Kaercher Insurance up to 14 days to file their replies to the pending
 8   Rule 12 Motions. This request is made in good faith and is not intended to unreasonably delay this
 9   matter. In particular, this case was only filed in August 2020, and the Scheduling Order was only
10   recently entered (ECF No. 56).
11   ///
12   ///
13   ///
14   ///
15   ///
16   ///
17   ///
18   ///
19   ///
20   ///
21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///

                                                       3
           Case 2:20-cv-01484-RFB-VCF Document 66 Filed 01/22/21 Page 4 of 4




 1          Based on the foregoing, the parties respectfully request that this Court extend Sportsman’s
 2   deadline to file their oppositions to the pending Rule 12 Motions from January 22, 2021, to January
 3   29, 2021, and to allow RSUI, Evanston, and Kaercher Insurance up to 14 days to file their replies
 4   thereto, or to February 12, 2021.
 5   Dated this 21st day of January, 2021.

 6                                                    CHRISTIAN, KRAVITZ, DICHTER,
     ARMSTRONG TEASDALE LLP
                                                      JOHNSON & SLUGA, PLLC
 7   By: /s/ Michelle D. Alarie
        KEVIN R. STOLWORTHY, ESQ. (#2798)             By: /s/ Tyler J. Watson
 8                                                       GENA L. SLUGA, ESQ. (#9910)
        MICHELLE D. ALARIE, ESQ. (#11894)
        3770 Howard Hughes Parkway, Suite 200            MARTIN KRAVITZ, ESQ. (#83)
 9
        Las Vegas, Nevada 89169                          TYLER J. WATSON, ESQ. (#11735)
10                                                       8985 Eastern Avenue, Suite 200
     Attorneys for Sportsman’s Royal Manor, LLC          Las Vegas, Nevada 89123
11   and Gary Brennan
                                                      Attorneys for RSUI Indemnity Company
12
     CLYDE & CO US LLP                                LIPSON NEILSON P.C.
13

14   By: /s/ Peter J. Whalen                          By: /s/ Amanda A. Ebert
        PETER J. WHALEN, ESQ. (pro hac vice)             JOSEPH P. GARIN, ESQ. (#6653)
15      JENNIFER D. MCKEE, ESQ. (#9624)                  AMANDA A. EBERT, ESQ. (#12731)
        3960 Howard Hughes Parkway, Suite 500            9900 Covington Cross Drive, Suite 120
16      Las Vegas, Nevada 89169                          Las Vegas, Nevada 89144
17   Attorneys for Evanston Insurance Company         Attorneys for Kaercher Campbell & Associates
18                                                    Insurance Brokerage of Nevada, LLC and
                                                      Kaercher Insurance, an Alera Group Agency,
19                                                    LLC
     MATTHEW L. SHARP, LTD.
20
     By: /s/ Matthew L. Sharp
21
        MATTHEW L. SHARP, ESQ. (#4746)
22      432 Ridge Street
        Reno, Nevada 89509
23
     Attorneys for Domonique Browning-Palmer
24
                                                ORDER
25

26                                              IT IS SO ORDERED.

27
                                                UNITED STATES DISTRICT JUDGE
28
                                                DATE:
                                                DATED this 22nd day of January, 2021.
                                                   4
